Fourth Court of Appeals
                               San Antonio, Texas
                                   December 23, 2019

                                   No. 04-19-00845-CR

                             John Anthony KOSHGARIAN,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR7331
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

      The motion to withdraw as lead appellate counsel is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.




                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court